           Case 1:20-cv-01189-RC Document 52 Filed 02/26/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                    )
SHARI ACOSTA,                                       )
                                                    )       Case No.: 1:20-cv-01189-RC
                     Plaintiff,                     )
                                                    )       Jury Trial Demand
      v.                                            )
                                                    )
DISTRICT OF COLUMBIA, et al.,                       )
                                                    )
                     Defendants.                    )
                                                    )

                  PLAINTIFF’S NOTICE OF RELEVANT PLEADING

       Comes now Plaintiff Shari Acosta, by and through counsel, and hereby files this Notice

of Relevant Pleading, and in support thereof states as follows.

       Defendants submitted a Motion to Dismiss, or, Alternatively, for Summary Judgment on

February 12, 2021, Dkt. No. 50-51, and Plaintiff’s Opposition is due on March 5, 2021.

Plaintiff wishes to bring to the Court’s attention a decision issued by the District of Columbia

Office of Employee Appeals on February 25, 2021, reversing the twenty-day suspension

issued by the Defendants to Plaintiff Acosta in November 2019.

       Wherefore, Plaintiff respectfully submits this Notice of Relevant Pleading with a copy

of the Administrative Judge’s Decision as Exhibit A.




                                               1
         Case 1:20-cv-01189-RC Document 52 Filed 02/26/21 Page 2 of 3




Date: February 26, 2021             Respectfully Submitted,



                                           /s/ David A. Branch
                                    David A. Branch, D.C. Bar No.: 438764
                                    Law Office of David A. Branch, & Assoc., PLLC
                                    1828 L Street, NW
                                    Suite 820
                                    Washington, D.C. 20036
                                    Phone: (202) 785-2805
                                    Fax: (202) 785-0289
                                    Email: davidbranch@dbranchlaw.com




                                      2
          Case 1:20-cv-01189-RC Document 52 Filed 02/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify this 26th day of February 2021, that a copy of the foregoing was sent

electronically via the Court’s CM/ECF e-filing system to counsel for Defendants listed below.

Matthew R. Blecher
Office of the Attorney General for the District of Columbia
441 Fourth Street, NW
Suite 600 South
Washington, DC 20001
Phone: (202) 442-9774
Fax: (202) 730-0586
Email: matthew.blecher@dc.gov

Counsel for Defendant,
District of Columbia, et al.


                                                                    /s/ David A. Branch
                                                              David A. Branch




                                               3
